DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species R drawn to Figure 26 and claims 1-4 and 7-13 in the reply filed on 11/9/20 is acknowledged.

Claims 3, 5, 6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/20.
Claim 3 is withdrawn as being directed to different embodiment where the raised lip is disposed radially inwardly from the sealing surface.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the recited features of the coupling and the sprinkler must be shown or the features canceled from claim 8.  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2652” (see paragraph 125, line 8) has been used to designate both a sprinkler and the frame portion for the sprinkler.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 17A – 1818a, 1818b, 1818c.
Figure 17B – 1818c.
Figure 17B – 1818a, 1818b, 1818c.
Figure 19B – 1818a, 1818b, 140a, 140b.
Figure 20B – 140a, 140b.
Figure 21C – 140b.
Figure 26 – 2696.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
The following reference characters are shown in the drawings and not mentioned in the description:
Figure 17A – 1818a, 1818b, 1818c.
Figure 17B – 1818c.
Figure 17B – 1818a, 1818b, 1818c.
Figure 19B – 1818a, 1818b, 140a, 140b.
Figure 20B – 140a, 140b.
Figure 21C – 140b.
Figure 26 – 2696.
Paragraph 71, line 2 – replace “170s” with --170--.
Paragraph 92, line 2 - replace “6A” with --8A--.
Paragraph 99, line 10 – replace “Figure 5” with --Figures 5A-5C--.
Paragraph 101, line 4 – replace “Figure 9” with --Figure 7--.
Paragraph 117, line 7 - replace “2602a,b” with --2702a,b--.
Paragraph 120, line 1 - replace “fitting 2012” with --fitting 2212--.
Paragraph 124, line 1 - replace “lip 1918” with --lip 1918a,b--.
Paragraph 125, line 8 - reference character “2652” has been used to designate both a sprinkler and the frame portion for the sprinkler.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelk U.S. Patent No. .

With regard to claim 1, and as seen in Figure 1, Kelk discloses a sprinkler configured for engagement with a coupling, the sprinkler comprising:
a raised lip end (end next to 50), the sprinkler defining a raised lip (lip above 50) at the raised lip end; and
a deflector end (end at 20) disposed opposite from the raised lip end, the sprinkler defining a groove (groove between 40 and 50) between the raised lip and the deflector end.



With regard to claim 4, and as seen in Figure 1, Kelk discloses wherein:
the sprinkler defines an axis (axis through 10); and
the raised lip (lip above 50) extends radially outward from the sealing surface.

With regard to claim 7, and as seen in Figure 1, Kelk discloses wherein the sprinkler defines an outer lip (at 40) disposed between the groove and the deflector end.

Claim(s) 1, 2, 4 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemm et al U.S. Patent No. 6,467,812.

With regard to claim 1, Klemm et al disclose a sprinkler configured for engagement with a coupling, the sprinkler comprising:
a raised lip end (end at 17), the sprinkler defining a raised lip (lip at 17) at the raised lip end; and
a deflector end (end of 5 opposite to 17) disposed opposite from the raised lip end, the sprinkler defining a groove (groove between 18 and 13) between the raised lip and the deflector end.

With regard to claim 2, Klemm et al disclose wherein the sprinkler further defines a sealing surface (sealing surface at 18) between the raised lip and the groove.

With regard to claim 4, Klemm et al disclose wherein:
the sprinkler defines an axis (axis through 5, 8); and
the raised lip extends radially outward from the sealing surface.

With regard to claim 7, Klemm et al disclose wherein the sprinkler defines an outer lip (at 13) disposed between the groove and the deflector end.

With regard to claim 8, Klemm et al disclose a pre-assembled coupling assembly comprising:
a coupling (at 4a), the coupling defining a coupling bore (bore through 4a) extending through the coupling, the coupling comprising a gasket (gasket between 4a and 5) disposed within the coupling bore, the gasket being relaxed and uncompressed when the coupling is in a relaxed position (no tension on the gasket when coupling is not fastened to the sprinkler); and
a sprinkler, the sprinkler defining a body portion (at 8) and a frame portion (at 5), the body portion inserted into the coupling bore, the coupling retained on the body portion of the sprinkler when the coupling is in the relaxed position.

With regard to claim 9, Klemm et al disclose wherein:
the sprinkler defines an axis (axis through 5, 8) extending from a raised lip end (end at 17) of the sprinkler to a deflector end (end of 5 opposite to 17) of the sprinkler;
the body portion defines the raised lip end;
the frame portion defines the deflector end;

the raised lip extends radially outward from the body portion of the sprinkler relative to the axis.

With regard to claim 10, Klemm et al disclose wherein:
the gasket defines a first sealing ridge and a second sealing ridge (see sealing ridge over 17 and opposite ridge of the gasket in Figure 2);
and the raised lip (at 17) is positioned axially between the first sealing ridge and the second sealing ridge with respect to the axis.

With regard to claim 11, Klemm et al disclose wherein the gasket defines a center ridge (ridge that contacts the lip at 17 in Figure 2) that contacts the raised lip when the coupling is in a tensioned position.

With regard to claim 12, Klemm et al disclose wherein:
the sprinkler defines an axis (axis through 5, 8) extending from a raised lip end (end at 17) of the sprinkler to a deflector end (end of 5 opposite to 17) of the sprinkler;
the body portion defines the raised lip end;
the frame portion defines the deflector end; and
at least part of the body portion is disposed radially outward from at least a part of the gasket with respect to the axis when the coupling is in the relaxed position.



Conclusion
Asp, Fischer and Bancroft are being cited to show examples of sprinklers with a raised lip and a groove.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FANNIE C KEE/Examiner, Art Unit 3679